Clayton, J.
It is contended by tbe appellant that the father is the natural guardian of his minor children. While this is true as an original proposition, yet in this case that right was taken away from him by the decree of the court in the divorce proceeding, and the cus tody was awarded to the mother. The decree of divorce was rendered by the very court in which this proceeding is had, and it had not been set aside nor modified. ■ Decrees of divorce, in so far as the custody of children and alimony is concerned, are always subject to modification by the chancellor, if future developments shall render a change necessary. 2 Bish. Mar. & Div. 1167; Kurtz vs Kurtz, 38 Ark. 119; Holt vs Holt, 42 Ark. 495. And until this is done the mother is the legal custodian of the child. The decree of the court granting the divorce and awarding the custody of the child cannot be attacked in a collateral way, and the proper proceeding would have been by application to the chancellor for a modification of the decree. The court, therefore, did not err in refusing the writ. Let the judgment of the court below be affirmed.
Townsend, C. J., and Gill and Raymond, JJ., concur.